—Order, Supreme Court, New York County (Robert Lippmann, J.), entered October 16, 1998, which, in an action for personal injuries sustained in a slip and fall on a stairway in defendant’s subway station, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
No issue of fact has been sufficiently raised as to whether defendant had notice of a piece of debris that allegedly caused plaintiff to fall down the stairway (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837-838). Nor does plaintiff show a substantial likelihood that information material and necessary to the issue of constructive notice will be provided by any discovery still outstanding (see, Zollner v City of New York, 204 AD2d 626, 627). Concur—Rosenberger, J. P., Nardelli, Ellerin, Saxe and Buckley, JJ.